 Case 1:20-cv-03739-RMB Document 16 Filed 06/17/20 Page 1 of 7 PageID: 106




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


JOSEPH FURANDO,                                Civil Action No. 20-3739(RMB)

            Petitioner

       v.                                                     OPINION

WARDEN DAVID ORTIZ

            Respondent



       This matter comes before the Court upon Petitioner’s motion

for reconsideration (Dkt. Nos. 12, 13.) of this Court’s order

denying his petition for writ of habeas corpus under 28 U.S.C. §

2241   without   prejudice          for    failure   to    exhaust    administrative

remedies. For the reasons discussed below, the Court finds that

exhaustion of his administrative remedies is not futile, and denies

the motion for reconsideration.

I.     PROCEDURAL HISTORY

       Petitioner,        a    prisoner       in     the    Federal     Correctional

Institution in Fort Dix, New Jersey (“FCI Fort Dix”) seeks home

confinement or release under 18 U.S.C. § 3624(c)(2), as amended by

§ 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security

Act (“CARES Act”), based on his claim that underlying medical

conditions pose a serious risk to his health if he contracts the

COVID-19    virus    at       FCI   Fort    Dix,   where    social    distancing   is
 Case 1:20-cv-03739-RMB Document 16 Filed 06/17/20 Page 2 of 7 PageID: 107



impossible. (Pet., Dkt. No. 1.) On April 21, 2020, the Court denied

the   petition       without     prejudice        for    failure       to    exhaust

administrative remedies. (Opinion, Dkt. No. 6; Order, Dkt. No. 7.)

Respondent then provided a status update, stating Petitioner was

found not eligible for relief under the CARES Act. (Letter, Dkt.

No. 8.) The Court directed Petitioner to file a new petition for

writ of habeas corpus under 28 U.S.C. § 2241, if he had a basis to

challenge    the    BOP’s     decision    after    exhausting      administrative

remedies. (Order, Dkt. No. 9.) Petitioner filed an “Answer to

Warden’s    Response     to   2241,”     (Dkt.    No.    10),   which   the     Court

construed as a new § 2241 habeas petition, and directed the Clerk

to open a new civil action, Furando v. Ortiz, 20-5579 (D.N.J.)

Petitioner, however, seeks reconsideration of the Order denying

his   petition     for   failure   to    exhaust    administrative          remedies.

(Motion    for     Reconsideration,      Dkt.     Nos.    12,   13.)    Petitioner

contends exhaustion is futile.

II.   DISCUSSION

      A.    Motion for Reconsideration

      Pursuant to Federal Rule of Civil Procedure 59(e)

            a judgment may be altered or amended if the
            party seeking reconsideration shows at least
            one   of  the   following   grounds:  (1)   an
            intervening change in the controlling law; (2)
            the availability of new evidence that was not
            available when the court granted the motion
            for summary judgment; or (3) the need to
            correct a clear error of law or fact or to
            prevent manifest injustice. See North River

                                         2
 Case 1:20-cv-03739-RMB Document 16 Filed 06/17/20 Page 3 of 7 PageID: 108



           Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d
           1194, 1218 (3d Cir.1995).

Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d

669 (3d Cir. 1999.)

     B.    Administrative Exhaustion Requirement

     A federal prisoner may bring a petition for writ of habeas

corpus under 28 U.S.C. § 2241(c)(3), if “he is in custody in

violation of the Constitution or laws or treaties of the United

States.” There is, however, a judicially created administrative

exhaustion   requirement    before   a   prisoner   may   bring   a   habeas

petition under § 2241. Moscato v. Federal Bureau of Prisons, 98

F.3d 757, 761 (3d Cir. 1996). There are three reasons for the

exhaustion requirement:

           (1) allowing the appropriate agency to develop
           a factual record and apply its expertise
           facilitates judicial review; (2) permitting
           agencies to grant the relief requested
           conserves   judicial    resources;   and   (3)
           providing agencies the opportunity to correct
           their   own  errors   fosters   administrative
           autonomy.

Id. at 761-62.

     When a prisoner shows that the exhaustion requirement is

futile because, for example, the sole issue is one of statutory

construction or the legality of a BOP regulation, exhaustion may

be excused because it will not promote the goals of administrative

exhaustion. See Vasquez v. Strada, 684 F.3d 431, 433-34 (3d Cir.

2012) (citing Bradshaw v. Carlson, 682 F.2d 1050, 1052 (3d Cir.

                                     3
    Case 1:20-cv-03739-RMB Document 16 Filed 06/17/20 Page 4 of 7 PageID: 109



1981); Woodall v. Federal Bureau of Prisons, 432 F.3d 235, 239 n.2

(3d Cir. 2005) (finding exhaustion futile where issue raised was

of statutory construction).

        In his motion for reconsideration, Petitioner argues that

exhaustion is futile because people can die within 2-14 days of

acquiring the COVID-19 virus, and the minimum time to complete the

administrative remedy process is 140 days. (Dkt. No. 12.) Further,

Petitioner asserted that his Team Case Manager instructed him to

send a “Cop-out” to the Warden seeking continued consideration for

home confinement under the CARES Act, and Petitioner did so. (Id.

Dkt. No. 13.) Petitioner asserts the warden denied his request

because Petitioner had not served 50% of his sentence. (Id.)

Petitioner argues he should not be required to exhaust the lengthy

administrative remedy process because the risks of death from

contracting the virus in the meantime warrant excusing exhaustion.

(Id.)

        In   Respondent’s     supplemental        brief    in   opposition    to

Petitioner’s motion for reconsideration, Respondent maintains that

this     case   fits   squarely   within    the    goals   of   the   exhaustion

requirement. (Dkt. No. 15 at 3, citing Cordaro v. Finley, No. 3:10-

CR-75, 2020 WL 2084960, at *1 (M.D. Pa. Apr. 29, 2020.)) Respondent

submits the Declaration of Christina Clark, 1 stating that as of


1 Christina Clark is a Senior Attorney with the Federal Bureau of
Prisons, FCI Fort Dix. (Clark Decl. ¶1, Dkt. No. 15-1.)
                                        4
 Case 1:20-cv-03739-RMB Document 16 Filed 06/17/20 Page 5 of 7 PageID: 110



June 6, 2020, Petitioner never filed an Administrative Remedy

seeking home confinement under the CARES Act. (Id. at 2; “Clark

Decl.”, Dkt. No. 15-1.)

     C.        Analysis

     The BOP’s administrative remedy program requires a prisoner

to first seek informal resolution of his problem with staff. 28

C.F.R.     §    542.13.   If   this   fails,      an   inmate   may    file   an

administrative remedy request with the warden, within 20 calendar

days of the date on which the basis for the request occurred. 28

C.F.R. § 542.14. If the Warden denies the administrative remedy

request, the inmate may file an appeal with the Regional Director,

within 20 calendar days of the date the Warden signed the response.

28 C.F.R. § 542.15. If the Regional Director denies the appeal,

the inmate may appeal that decision to the General Counsel of the

Federal Bureau of Prisons, the final level of appeal. Id.

     The       Court   acknowledges   that   it    takes   time   to    exhaust

administrative remedies and there may be a situation where the

risk to a prisoner is so great that exhaustion of administrative

remedies is futile. However, in the Opinion at issue here, this

Court discussed the many efforts taken by the BOP to reduce the

spread of COVID-19 at FCI Fort Dix. (Opinion, Dkt. No. 6 at 3-4.)

As of the date of this writing, there are only fourteen confirmed




                                       5
    Case 1:20-cv-03739-RMB Document 16 Filed 06/17/20 Page 6 of 7 PageID: 111



active cases of COVID-19 at FCI Fort Dix. 2           As this Court noted in

its previous Opinion, those inmates are isolated from the healthy

inmates.

        In a similar situation, where a prisoner sought immediate

compassionate release from prison based on the threat of COVID-

19,     the   Third   Circuit   required    exhaustion   of   administrative

remedies, stating that “the mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially

considering       BOP's   statutory     role,   and    its    extensive    and

professional efforts to curtail the virus's spread.”) 3 At this

time, the threat of COVID-19 at FCI Fort Dix does not make

exhaustion of administrative remedies futile.

        Like Cordaro, cited by Respondent, Petitioner’s case fits

squarely within the parameters of the purposes of exhaustion.

Cordaro, 2020 WL 2084960, at *5. First, judicial review of the

BOP’s determination made under the guidance of the Attorney General

under the CARES Act of 2020 is limited. Therefore, developing a

factual record of the BOP’s decision-making process is important.

Second, Petitioner could potentially obtain relief from the BOP


2  Available at https://www.bop.gov/coronavirus/ (last viewed
June 16, 2020).

3  The Third Circuit cited Federal Bureau of Prisons, COVID-19
Action Plan (Mar. 13, 2020),
https://www.bop.gov/resources/news/20200313_covid19.jsp.))
                                        6
 Case 1:20-cv-03739-RMB Document 16 Filed 06/17/20 Page 7 of 7 PageID: 112



without using judicial resources. Indeed, the BOP’s discretion is

broad but judicial review of the agency’s decision is deferential.

See e.g. Vazquez, 684 F.3d at 434 (judicial review of BOP’s

exercise of its authority to determine RRC placements is limited

to abuse of discretion). Third, agencies should be permitted to

correct their own mistakes. Without showing that exhaustion is

futile because the agency will not reconsider its decision, the

agency is in a better position than a court to address Petitioner’s

eligibility   for   home   confinement   based   on   its   administrative

expertise under 18 U.S.C. § 3624(c)(2).

III. CONCLUSION

     For these reasons, the Court denies Petitioner’s motion for

reconsideration of the Court’s denial of his § 2241 petition

without prejudice for failure to exhaust administrative remedies.



An appropriate order follows.



Date: June 17, 2020


                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     7
